Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Response to Amendment
This is a reply to the application filed on 09/25/2022, in which, claim(s) 1-11 and 13-20 is/are pending.

Response to Arguments
Claim Rejections - 35 U.S.C. § 112:
Applicants’ arguments with respect to 112 1st paragraph with rejection of claim(s) 1-11 and 13-20 have been fully considered and are persuasive.  The rejection of 112 1st paragraph have been withdrawn in view of the amendment to claim.

Applicants’ arguments with respect to 112 2nd paragraph with rejection of claim(s) 1-11 and 13-20 have been fully considered and are persuasive.  The rejection of 112 2nd paragraph have been withdrawn in view of the amendment to claim. 

Claim Rejections - 35 U.S.C. § 102 and 35 U.S.C. § 103:
Applicant’s argues that Shuster-Lockhart combination does not discloses “connecting to a remote server via a local device…”. (See remarks pp. 10-11)
The Examiner respectfully disagree, Shuster discloses the terminal is connected to the chat server, in which the chat server received chats entry between terminals and received request from user for data [Shuster; ¶9-11, 29 and 34-45]).

Applicant’s argues that Shuster-Lockhart combination does not discloses “determining via an unpacking and decoding module that unpacks the at least one packet of data and decodes data residing in header fields, cookies, URL's, and request bodies in the at least one packet of data and detects third party domains residing in the header fields, cookies, URL's, and request bodies whether the at least one packet of data, received by the local device, originated from a third party server other than the remote server…”. (See remarks pp. 10-11)
The Examiner respectfully disagrees.  Lockhart teaches extract data from one or more websites identified by their URLs using a crawler, the URLs contains re-direct to a fraudulent website [third-party domain], detect portions within the data that resemble personally identifying information (PII) data based on PII data patterns using a risk assessment module, and to compare a detected portion to data within a database of disassociated compromised PII data to determine a match using the risk assessment module. The retrieve data which contains PII is retrieved from a third party, which includes exposed DOB, SSN, address, etc., [Lockhart; ¶4, 12, 40-42, 82-85, 116-120].
Note*: The Examiner believed that the third-party domains need only to be in one of the header fields, cookies, URL's, and request bodies. In which third-party domains are commonly found within in a phishing attempt.

Applicant’s argues that Shuster-Lockhart combination does not discloses “if so, determine whether the received data received contains evidence of the presence of personally identifiable information provided to the remote server by the local device…”. (See remarks pp. 10-11)
The Examiner respectfully disagrees.  Shuster discloses analyze the entry for data pattern evidencing personal identifying information, it is understood that the data is chat data originated from the user terminal, the filter center of the chat server can detect PII information form chat room session, which are input from the terminal device [Shuster; ¶9-11, 29 and 34-45]).

Applicant’s argues that Shuster-Lockhart combination does not discloses “sending at least one request for data and retrieving, from the remote server, at least one packet of data in response to the request…”. (See remarks pp. 10-11) 
The Examiner respectfully disagrees. Shuster discloses a terminal device connecting to the chat server, requesting and receiving data from the chat server, in which the data comes from the filter center of the chat server, filtering PII data [Shuster; ¶9-11, 29 and 34-45]).

In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Applicants’ arguments with respect to claims rejected under prior art have been fully considered but they are not persuasive.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shuster (Pub. No.: US 2008/0276315 A1) in view of Lockhart III et al. (Pub. No.: US 2017/0161520 A1 – IDS; hereinafter Lockhart).
Regarding claims 1, 6 and 11, Shuster discloses a method for identifying software capable of capturing personally identifiable information from a local device, comprising the steps of, 
connecting to the remote server via the local device in order to send at least one request for data and retrieve at least one packet of data in response to the request (the terminal is connected to the chat server, in which the chat server received chats entry between terminals and received request from user for data [Shuster; ¶9-11, 29 and 34-45]); 
sending at least one request for data and retrieving, from the remote server, at least one packet of data in response to the request; (terminal device connecting to the chat server, requesting and receiving data from the chat server, in which the data comes from the filter center filtering PII data [Shuster; ¶9-11, 29 and 34-45]),
if so, determine whether the received data received contains evidence of the presence of personally identifiable information provided to the remote server by the local device (analyze the entry for data pattern evidencing personal identifying information, it is understood that the data is chat data originated from the user terminal, the filter center of the chat server can detect PII information form chat room session, which are input from the terminal device [Shuster; ¶9-11, 29 and 34-45]).
Shuster discloses detect personal identifying or account information exchanged in a real-time electronic communication occurring between computer network users.  A detected personal identifier may be recognized as an attempt on the part of one user to engage in a phishing attack upon another user or to otherwise steal the other user's sensitive personal information.  Upon recognizing the communication as an unwarranted attempt to collect such information, the electronic communication may be monitored, and communication of the personal information may be prevented. Shuster does not explicitly discloses determining via an unpacking and decoding module that unpacks the at least one packet of data and decodes data residing in header fields, cookies, URL's, and request bodies in the at least one packet of data and detects third party domains residing in the header fields, cookies, URL's, and request bodies whether the at least one packet of data, received by the local device, originated from a third party server other than the remote server,; however, in a related and analogous art, Lockhart teaches this feature.
IN particular, Lockhart teaches extract data from one or more websites identified by their URLs using a crawler, the URLs contains re-direct to a fraudulent website [third-party domain], detect portions within the data that resemble personally identifying information (PII) data based on PII data patterns using a risk assessment module, and to compare a detected portion to data within a database of disassociated compromised PII data to determine a match using the risk assessment module. The retrieve data which contains PII is retrieved from a third party, which includes exposed DOB, SSN, address, etc., [Lockhart; ¶4, 12, 40-42, 82-85, 116-120]. It would have been obvious before the effective filing dated the claimed invention to modify Shuster in view of Lockhart to determine if PII has been shared/distributed with other third party by comparing chat filter data with third party data to determine PII data with risk assessment. The motivation prevents exposing of user’s PII.

Regarding claims 2 and 7, Shuster-Lockhart combination discloses wherein the step of determining whether the received data contains personally identifiable information includes the step of determining whether the received data includes data that has a specific signature pattern (data pattern similar to PII [Shuster; ¶28-29]).

Regarding claims 3 and 8, Shuster-Lockhart combination discloses comprising the further step of determining whether the data has the specific signature pattern by comparing the data to a database of signature data patterns (data pattern similar to PII, e.g., phone number , SSN, etc., [Shuster; ¶29-31]).

Regarding claims 4 and 9, Shuster-Lockhart combination discloses comprising the further step of sending data with the specific signature pattern to an identification module arranged to classify the data into data that contains personally identifiable information or into data that does not contain personally identifiable information (the data pattern are created for filtering [Shuster; ¶10-11] and the PII can be altered by replacing with other characters [Shuster; ¶34-35].

Regarding claims 5 and 10, Shuster-Lockhart combination discloses wherein received data is sent to a user to allow the user to further classify the data, wherein the classification elected by the user is utilised to provide input to the identification module (the user can determined to allow the PII to show or remove of the information [Shuster; ¶34-36]. The classifying and filtering by the analysis tools controls by the user [Shuster; ¶28]).

Internet Communications
Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http:ljwww.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAO Q HO whose telephone number is (571)270-5998.  The examiner can normally be reached on 7:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Nickerson can be reached on (469) 295-9235.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAO Q HO/Primary Examiner, Art Unit 2432